IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-548

                                       No. COA21-653

                                    Filed 16 August 2022

     Durham County, No. 15 CVS 2972

     LISA BIGGS, Individually and as Administrator, ESTATE OF KELWIN BIGGS,
     Plaintiffs,

                 v.

     DARYL BROOKS, NATHANIEL BROOKS, SR., KYLE OLLIS, Individually, and
     BOULEVARD PRE-OWNED, INC., Defendants.


           Appeal by plaintiff from order entered 4 May 2017 by Judge W. Osmond Smith,

     III, in Durham County Superior Court. Heard in the Court of Appeals 27 April 2022.


           Couch & Associates, PC, by Finesse G. Couch and C. Destine A. Couch, for
           plaintiff-appellant.

           Sue, Anderson & Bordman, LLP, by Stephanie W. Anderson, for defendants-
           appellees.


           DIETZ, Judge.


¶1         In January 2015, Boulevard Pre-Owned, Inc., a used car business, sold a 1995

     Camaro to Nathaniel Brooks. Nathaniel Brooks and Boulevard executed a bill of sale;

     signed and notarized title transfer forms; and executed various other documents

     typically accompanying the sale of an automobile, such as insurance and registration

     paperwork. After executing this paperwork, an adult relative of Nathaniel Brooks,

     Daryl Brooks, arrived at the dealership and drove the Camaro off the lot.
                                       BIGGS V. BROOKS

                                        2022-NCCOA-548

                                       Opinion of the Court



¶2         Shortly after the sale, the North Carolina Division of Motor Vehicles rejected

     the title transfer paperwork because Boulevard had misplaced its copy of Nathaniel

     Brooks’s driver’s license. Boulevard tried unsuccessfully to contact Nathaniel Brooks

     multiple times between January and March 2015 to obtain a replacement copy.

¶3         Later in March 2015, Daryl Brooks was driving the Camaro while impaired

     and caused a serious automobile accident that led to the death of Kelwin Biggs.

¶4         Lisa Biggs, individually and as the representative of Kelwin Biggs, brought

     claims for negligence and negligent entrustment against Boulevard and its owner,

     Kyle Ollis. Biggs relied on a statute, N.C. Gen. Stat. § 20-71.1, providing that proof

     of ownership of a motor vehicle—in this case the title and registration that had not

     yet been transferred to Nathaniel Brooks—was prima facie evidence that the motor

     vehicle was being operated with the authority, consent, and knowledge of Boulevard,

     the owner, and “being operated by and under the control of a person for whose conduct

     the owner was legally responsible.”

¶5         The trial court granted summary judgment for Boulevard and Ollis on these

     negligence claims. Following entry of final judgment against other parties in the case,

     Biggs appealed.

¶6         We affirm. As explained below, Boulevard and Ollis presented undisputed

     evidence that Boulevard relinquished authority and control over the Camaro when it

     completed the sale and released the Camaro to the buyer. Under controlling
                                           BIGGS V. BROOKS

                                            2022-NCCOA-548

                                          Opinion of the Court



       precedent from this Court, because Biggs did not forecast any evidence that rebutted

       Boulevard’s evidence and created a genuine issue of material fact on this issue,

       Boulevard and Ollis were entitled to judgment as a matter of law on these negligence

       claims. We therefore affirm the trial court’s summary judgment order.

                                  Facts and Procedural History

¶7           Defendant Boulevard Pre-Owned, Inc. is a used car dealership. Defendant Kyle

       Ollis is the president and owner of Boulevard.

¶8           In January 2015, Boulevard sold a used 1995 Chevrolet Camaro to Nathaniel

       Brooks. At the time of the sale, the parties executed a bill of sale; signed and notarized

       reassignment of title paperwork on the form required by the North Carolina Division

       of Motor Vehicles; and signed various other paperwork typically accompanying an

       automobile sale such as an arbitration agreement governing the sale, and insurance

       and vehicle registration paperwork.

¶9           Following the sale, Daryl Brooks—who is an adult, younger relative of

       Nathaniel Brooks according to the record—arrived at the dealership and picked up

       the Camaro.

¶ 10         Although the parties undisputedly intended to transfer title of the Camaro as

       part of this sale, that transfer did not happen. When Boulevard submitted the title

       transfer paperwork to the Division of Motor Vehicles, Boulevard misplaced its copy

       of Nathaniel Brooks’s driver’s license, and the DMV rejected the title transfer for
                                            BIGGS V. BROOKS

                                            2022-NCCOA-548

                                           Opinion of the Court



       insufficient documentation. From late January through early March, Boulevard

       called Nathaniel Brooks eight times seeking a replacement copy of his driver’s license

       but never heard back.

¶ 11          Two months after the sale, on 11 March 2015, Daryl Brooks was driving the

       Camaro. He was impaired at the time. At a speed of approximately 80 miles per hour,

       Brooks collided with the back of a vehicle occupied by Lisa and Kelwin Biggs. The

       crash pushed the Biggs’s vehicle into oncoming traffic and Kelwin Biggs suffered fatal

       injuries.

¶ 12          At the time of the collision, Daryl Brooks was driving with a suspended license

       due to earlier offenses of driving while impaired, driving while license revoked, and

       failure to appear.

¶ 13          As part of the crash investigation, the State notified Boulevard that a vehicle

       still titled and registered with the company had been involved in an accident. The

       DMV’s License and Theft Bureau later investigated and cited Boulevard for failure

       to timely deliver title as part of the sale.

¶ 14          After obtaining a copy of Nathaniel Brooks’s driver’s license, DMV ultimately

       transferred title of the Camaro to Nathaniel Brooks in late April 2015, long after the

       collision involving the Camaro.

¶ 15          Lisa Biggs, individually and as representative of her husband’s estate, sued

       Boulevard and its owner, Kyle Ollis, for negligence, negligent entrustment, emotional
                                         BIGGS V. BROOKS

                                            2022-NCCOA-548

                                         Opinion of the Court



       distress, gross negligence, and punitive damages. Biggs also brought claims against

       both Daryl Brooks and Nathaniel Brooks.

¶ 16         At summary judgment, the trial court dismissed all claims against Boulevard

       and Ollis. Biggs sought to immediately appeal that ruling, but this Court dismissed

       that interlocutory appeal for lack of jurisdiction. Biggs v. Brooks, 261 N.C. App. 773,

       818 S.E.2d 643 (2018) (unpublished).

¶ 17         The case against the remaining defendants was stayed repeatedly over the

       next several years because of Daryl Brooks’s pending criminal trial. In 2017, Brooks

       was convicted and sentenced for second degree murder and other related offenses in

       connection with the crash.

¶ 18         Following exhaustion of the criminal appeal process, the civil case against

       Daryl Brooks proceeded to trial. After the trial court entered judgment finding Daryl

       Brooks liable for wrongful death in causing the fatal collision, the court conducted a

       bench trial on compensatory and punitive damages and awarded $10,000,000 in

       damages.

¶ 19         In June 2021, following entry of final judgment on all remaining claims in this

       case, Biggs appealed the trial court’s May 2017 order granting summary judgment in

       favor of Boulevard and Kyle Ollis.

                                              Analysis

¶ 20         Biggs challenges the trial court’s order granting summary judgment in favor
                                           BIGGS V. BROOKS

                                            2022-NCCOA-548

                                          Opinion of the Court



       of Defendants Boulevard Pre-Owned, Inc. and Kyle Ollis. We review that order de

       novo. In re Will of Jones, 362 N.C. 569, 573, 669 S.E.2d 572, 576 (2008).

¶ 21           Summary judgment is proper when “the pleadings, depositions, answers to

       interrogatories, and admissions on file, together with the affidavits, if any, show that

       there is no genuine issue as to any material fact and that any party is entitled to a

       judgment as a matter of law.” N.C. R. Civ. P. 56(c). To survive a motion for summary

       judgment, the non-movant must forecast sufficient evidence to create a genuine issue

       of material fact on all essential elements of the asserted claims. Waddle v. Sparks,

       331 N.C. 73, 82, 414 S.E.2d 22, 27 (1992).

          I.      Agency theory of liability

¶ 22           We begin by addressing the various negligence claims that depend on an

       agency relationship between Daryl Brooks and Boulevard Pre-Owned, Inc.

¶ 23           Biggs asserts that Boulevard is liable for Daryl Brooks’s negligence under an

       agency theory that stems from a statutory provision governing ownership of motor

       vehicles. By law, proof of ownership of a motor vehicle at the time of a collision is

       prima facie evidence that the motor vehicle was being operated with the authority,

       consent, and knowledge of the owner and “being operated by and under the control of

       a person for whose conduct the owner was legally responsible”:

                     (a) In all actions to recover damages for injury to the person
                     or to property or for the death of a person, arising out of an
                     accident or collision involving a motor vehicle, proof of
                                         BIGGS V. BROOKS

                                          2022-NCCOA-548

                                         Opinion of the Court



                    ownership of such motor vehicle at the time of such
                    accident or collision shall be prima facie evidence that said
                    motor vehicle was being operated and used with the
                    authority, consent, and knowledge of the owner in the very
                    transaction out of which said injury or cause of action
                    arose.

                    (b) Proof of the registration of a motor vehicle in the name
                    of any person, firm, or corporation, shall for the purpose of
                    any such action, be prima facie evidence of ownership and
                    that such motor vehicle was then being operated by and
                    under the control of a person for whose conduct the owner
                    was legally responsible, for the owner’s benefit, and within
                    the course and scope of his employment.

       N.C. Gen. Stat. § 20-71.1.

¶ 24         “The purpose of the section is to facilitate proof of ownership and agency where

       a vehicle is operated by one other than the owner.” Winston v. Brodie, 134 N.C. App.

       260, 266, 517 S.E.2d 203, 207 (1999). Proof of ownership under Section 20-71.1

       “creates a prima facie case of agency that permits, but does not compel a finding for

       plaintiff.” Id. Importantly, Section 20-71.1 is “a rule of evidence and not substantive

       law.” Id. This means that the plaintiff “continues to carry the burden of proving an

       agency relationship between the driver and owner at the time of the driver’s

       negligence.” Id. The defendant “at no point carries the burden of proof.” Id.

¶ 25         As a result, when a plaintiff relies on proof of ownership through this statute,

       “the defendant may offer positive, contradicting evidence which, if believed, would

       establish the absence of an agency relationship.” Id. This contradictory evidence
                                         BIGGS V. BROOKS

                                          2022-NCCOA-548

                                         Opinion of the Court



       entitles the defendant to “a peremptory instruction that if the jury does believe the

       contrary evidence, it must find for defendant on the agency issue.” Id. In other words,

       when the defendant presents evidence contradicting this statutory agency principle,

       the “statutory presumption is not weighed against defendant’s evidence by the trier

       of facts.” DeArmon v. B. Mears Corp., 312 N.C. 749, 756, 325 S.E.2d 223, 228 (1985).

       Instead, the plaintiff must present affirmative evidence supporting the agency

       theory. Id.

¶ 26         This, in turn, means that, at the summary judgment stage, when a defendant

       forecasts undisputed evidence that rebuts the agency relationship described by

       Section 20-71.1, the plaintiff must forecast at least some evidence, beyond the statute

       itself, that creates a genuine issue of material fact on this question. See Thompson v.

       Three Guys Furniture Co., 122 N.C. App. 340, 345, 469 S.E.2d 583, 586 (1996). The

       plaintiff cannot rely solely on the statute in the face of undisputed counter-evidence,

       because the statutory provision alone cannot be weighed against competing evidence

       at trial. DeArmon, 312 N.C. at 756, 325 S.E.2d at 228.

¶ 27         So, for example, in Thompson, this Court held that summary judgment for the

       defendant was inappropriate after the defendant presented evidence refuting an

       agency relationship because “plaintiff has submitted affidavits pursuant to Rule

       56(e), and thus has presented evidence in addition to the prima facie showing of

       agency provided by G.S. § 20–71.1.” Thompson, 122 N.C. App. at 345, 469 S.E.2d at
                                         BIGGS V. BROOKS

                                          2022-NCCOA-548

                                         Opinion of the Court



       586 (emphasis added). Without that affidavit, raising credibility questions with

       defendant’s own evidence, the statute alone would have been insufficient to survive

       summary judgment. Id.

¶ 28         Here, the unique facts of this case make it one of the rare cases where there

       are no genuine issues of fact, and thus the trial court properly entered summary

       judgment in favor of the defendants. It is undisputed that, on 8 January 2015,

       Nathaniel Brooks and Boulevard Pre-Owned, Inc. signed various documents

       collectively representing the sale and intended transfer of ownership of the Camaro

       from Boulevard to Nathaniel Brooks. These included a bill of sale for a total purchase

       price of $7,500 signed by both Brooks and Boulevard; a dealer’s reassignment of title

       on the form issued by the North Carolina Division of Motor Vehicles, signed and

       notarized by both Brooks and Boulevard; vehicle registration information necessary

       to register the vehicle in Brooks’s name; and various other fully executed paperwork

       that often accompanies the purchase of an automobile, such as an arbitration

       agreement concerning the sale transaction, and various loan and insurance

       paperwork.

¶ 29         Boulevard and Kyle Ollis also submitted an affidavit from Ollis describing the

       sale of the Camaro to Nathaniel Brooks on 8 January 2015 and testifying that Daryl

       Brooks had no connection to Boulevard and was not an employee or agent of

       Boulevard at any time.
                                            BIGGS V. BROOKS

                                             2022-NCCOA-548

                                            Opinion of the Court



¶ 30            This undisputed evidence demonstrates, as a matter of law, that there was no

       agency relationship between Boulevard and Daryl Brooks. Although the formal

       transfer of title to the Camaro did not occur because Boulevard misplaced its copy of

       Nathaniel Brooks’s driver’s license—and thus was unable to complete the title

       transfer through the DMV—Boulevard relinquished authority and control over the

       Camaro when it completed the sale and released the Camaro to the buyer.

       Accordingly, the trial court properly entered summary judgment in favor of

       Boulevard and Ollis on all claims that depended on the agency theory of liability.1

          II.       Negligent entrustment theory

¶ 31            We next examine the negligent entrustment claim. Biggs contends that she

       forecast sufficient evidence of the direct negligence of Boulevard based on the

       company’s negligent entrustment of the Camaro to Daryl Brooks, who had a

       suspended license and a history of driving while impaired.

¶ 32            “Negligent entrustment occurs when the owner of an automobile entrusts its

       operation to a person whom he knows, or by the exercise of due care should have



                1Biggs also argues that under “North Carolina General Statutes § 20-279.21(b)(2),
       the owner of the vehicle is liable for the negligent conduct of the driver where the victim’s
       damages were ‘caused by an accident and resulting from the ownership, maintenance or use
       of' the owner’s vehicle.”
               Section 20-279.21 is not a liability provision; it is an insurance coverage provision.
       Biggs did not raise this insurance coverage issue in the trial court and cannot assert it for
       the first time on appeal. N.C. R. App. P. 10. We therefore reject this argument as
       unpreserved.
                                         BIGGS V. BROOKS

                                          2022-NCCOA-548

                                         Opinion of the Court



       known, to be an incompetent or reckless driver who is likely to cause injury to others

       in its use.” Thompson, 122 N.C. App. at 346, 469 S.E.2d at 586–87.

¶ 33         There are two fatal flaws with this negligent entrustment theory. First, as

       explained above, undisputed evidence demonstrates that Boulevard relinquished

       authority and control over the Camaro when it completed the sale and title transfer

       paperwork on 8 January 2015, and that Daryl Brooks, when he drove the Camaro off

       Boulevard’s lot, was doing so on behalf of his relative, Nathaniel Brooks, who was the

       buyer of the Camaro and now had authority and control over the vehicle. Thus, the

       undisputed evidence demonstrates that it was not Boulevard who entrusted Daryl

       Brooks with the use of the Camaro at that time, but instead Nathaniel Brooks, who

       had recently purchased the vehicle.

¶ 34         Moreover, the collision at issue in this case did not occur when Daryl Brooks

       drove the Camaro off Boulevard’s lot following the sale. It occurred more than two

       months later, on 11 March 2015. There is no evidence in the record that Boulevard

       entrusted Daryl Brooks with the use of the Camaro—over which it relinquished

       authority and control two months earlier—at the time of the collision. Accordingly,

       the trial court did not err in granting summary judgment in favor of Boulevard and

       Ollis on the negligent entrustment claim as well.

          III.   Remaining claims, legal theories, and requests for damages

¶ 35         Having determined that the trial court properly entered summary judgment
                                   BIGGS V. BROOKS

                                    2022-NCCOA-548

                                   Opinion of the Court



in favor of Boulevard and Ollis on all of Biggs’s negligence and negligent entrustment

claims, we need not address Biggs’s other arguments on appeal—including issues of

piercing the corporate veil and the award of costs—because these issues necessarily

depended on rejection of the trial court’s summary judgment ruling on the negligence

claims. We therefore affirm the trial court’s order in its entirety.

                                     Conclusion

      We affirm the trial court’s order.

      AFFIRMED.

      Judges GRIFFIN and JACKSON concur.